IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,007



               EX PARTE CHARLES ANTHONY COLBERT, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 926096-A IN THE 177TH DISTRICT COURT
                            FROM HARRIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to sixty years’ imprisonment. The Fourteenth Court of Appeals affirmed his

conviction. Colbert v. State, No. 14-06-1141-CR (Tex. App. - Houston [14th], delivered September

13, 2007, no pet.)

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
                                                                                          COLBERT - 2

his right to petition for discretionary review pro se. Appellate counsel filed an affidavit with the trial

court. Based on that affidavit, the trial court has entered findings of fact and conclusions of law that

appellate counsel failed to timely notify Applicant that his conviction had been affirmed and failed

to advise him of his right to petition for discretionary appeal pro se, because counsel never received

notice of the affirmance from the court of appeals. The trial court recommends that relief be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is

entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of

the Fourteenth Court of Appeals in Cause No. 14-06-1141-CR that affirmed his conviction in Case

No. 926096 from the 177th Judicial District Court of Harris County. Applicant shall file his petition

for discretionary review with the Fourteenth Court of Appeals within 30 days of the date on which

this Court’s mandate issues.



Delivered: October 1, 2008
Do not publish